Title: From Alexander Hamilton to Jeremiah Olney, 2 April 1793
From: Hamilton, Alexander
To: Olney, Jeremiah



Philadelphia April 2. 1793
Private
My Dear Sir

You will receive by this opportunity an official Letter. The present you will consider as a private and friendly one.
You will readily believe me, when I assure you, that all my prepossessions are in your favour, and that if there have been any faults on your side, I am ready to ascribe them to the excesses of virtues and good qualities, rather than to their opposites.
But you will, I am sure, consider it as an act of friendship when I tell you that some good men, who esteem you and think highly of your conduct, in the main, have expressed to me an idea that it has been in some instances too punctilious, and not sufficiently accommodating.
I am aware that in a scene where they have been accustomed to much relaxation, a spirit of exactness is particularly necessary, and that only a due degree of it may seem rigour. And I have thus construed the intimations alluded to.
But on the other hand I have considered it as possible that your ideas of precise conformity to the laws, may have kept you from venturing upon relaxations in cases in which, from very special circumstances, they may have been proper.
My own maxims of conduct are not favourable to much descretion, but cases do sometimes occur in which a little may be indispensable. The exercise of it must always be at the peril of the officer, and therefore ought to stand on manifest ground. But wherever it should appear to have been discreetly and prudently exercised, upon an urgent occasion, due allowances would be made for it.
I should be cautious in making such a remark to many officers—because I should fear an abuse—but with you, I have no apprehension, as I am sure your byass is, as it ought to be, towards a strict execution of the laws and your instructions.
The good will of the Merchants is very important in many senses, and if it can be secured without any improper sacrifice or introducing a looseness of practice, it is desireable to do it. Tis impossible for me to define the degree of accommodation which will avoid one extreme or another. This your own judgment, as special cases arise, must point out to you. I only mean to convey to you a general sentiment.
With real esteem & Regard   I rema[i]n Dear Sir   Your obedient servant

Alex Hamilton
Jeremiah Olney Esqr

